                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DNISION

L&M COMPANIES, INC. AND                     §
PALUMBO FOODS, LLC,                         §
                                            §
              Plaintiffs,                   §      CNIL ACTION NO. 5:19-cv-27-D
                                            §
vs.                                         §
                                            §
UNIQUE FOOD COMPANY, INC.,                  §
LOUIS J. DEANGELIS, BEYERLYA.               §
DEANGELIS, LOUIS J. DEANGELIS,              §
JR., GINA D. BISSETTE, AND                  §
BISSETTE BROTHERS, LLC,                     §
                                            §
              Defendants.                   §


D&T BROKERAGE, INC.,                        §
                                            §
              Intervening Plaintiff,        §
-                                           §
vs.                                         §
                                            §
UNIQUE FOOD COMPANY, INC.,                  §
LOUIS J. DEANGELIS, BEYERLYA.               §
DEANGELIS, LOUIS J. DEANGELIS,              §
JR., GINA D. BISSETTE, AND                  §
BISSETTE BROTHERS, LLC,                     §
                                            §
              Defendants.                   §

                                   ORDER GRANTING
                            UNOPPOSED MOTION TO INTERVENE

       Before the Court is the Unopposed Motion to Intervene (the "Motion") filed by D&T

BROKERAGE, INC. ("Movant"). The Motion is not opposed.

       Accordingly, it is ORDERED that the Motion is GRANTED and Movant is permitted to

intervene in this action as a matter of right and file its Complaint in Intervention in the form
attached to the Motion as Exhibit "A" within ten (10) days from the date this Order is entered

in the Action

     SO ORDERED. This~ day of February 2019.



                                                    j      SC.DEVER.ill
                                                    United States District Judge
